                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV 18-01725-AS                                             Date    March 10, 2020
 Title             C.A.M. v. Andrew Saul , Commissioner of Social Security




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



       On December 12, 2019, issued an Order Vacating Order to Show Cause and Granting Plaintiff
Additional Time to File Motion for Summary Judgment (Docket Entry No. 39). Plaintiff’s motion for
summary judgment was due by no later than March 5, 2020.

        As of the date of this Order, Plaintiff has failed to file a motion for summary judgment or request
an extension of time to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within fourteen
(14) days from the date of this Order (or no later than March 24, 2020), why this action should not be
dismissed for Plaintiff’s failure to obey Court orders and for her failure to prosecute. If Plaintiff timely
files a Motion for Summary Judgment the Court will consider it to be a satisfactory response to this
Order to Show Cause and vacate the Order.

        In addition, Plaintiff may instead request a voluntary dismissal of this action pursuant to
Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is attached for Plaintiff’s
convenience. Plaintiff is expressly warned that failure to file a timely response to this Order will
result in an Order dismissing this action with prejudice for her failure to comply with Court orders
and for her failure to prosecute. See Fed. R. Civ. P. 41(b).




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
